Citation Nr: 0934453	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-31 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for bilateral hand and 
finger arthritis.

4.  Entitlement to service connection for a bilateral wrist 
disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
2004.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Houston Texas, that denied the benefits sought 
on appeal.  The RO in Nashville, Tennessee is currently 
handling the matter.

The Board notes that Veteran's original claim included 34 
issues for which she sought service connection.  While the 
Veteran expressed her disagreement with a large number of 
these issues, upon the issuance of a statement of the case, 
the Veteran excluded a majority of the claims in her 
substantive appeal.  The issues enumerated above represent 
those for which the appellate process has been perfected.  
The Board additionally notes that that in the course of this 
appeal the Veteran has sought service connection for both 
chronic neck pain, as well as upper back pain with spasmodic 
nerve.  While only the former issue was perfected for appeal, 
the Board finds these issues indistinguishable and has 
recharacterized the issue as above.  The issue is addressed 
in the REMAND portion of this decision as further development 
is needed on the claim.  The Board finds that the 
recharacterization and remand of this claim in no way 
prejudices the Veteran as she will receive the benefit of all 
additional development necessary for her neck problem as well 
as a readjudication of the issue by the RO.

The Board refers to the RO the following issues included in 
an October 2008 VA Form 9: entitlement to service connection 
for left eye corneal abrasion, entitlement to service 
connection for sinusitis, entitlement to service connection 
for allergic rhinitis, and entitlement to service connection 
for coccyxalgia.  These issues are referred for all 
appropriate development.
The issues of entitlement to service connection for a 
cervical spine disorder, migraine headaches, a bilateral 
wrist disorder, and bilateral hand and finger arthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current 
disability involving a sleep disorder.

2.  The competent medical evidence does not reveal a current 
disability involving anemia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.317 (2009).

2.  The criteria for service connection for anemia have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 
3.3172009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends she has a current sleep disorder and 
anemia.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

Here, the medical evidence does not show the Veteran has a 
current diagnosis of either a sleep disorder or anemia.  
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

With regard to the sleep disorder claim, the claims file 
contains no medical evidence whatsoever concerning a sleep 
disorder.  The claims file includes medical evidence from VA 
medical facilities, private medical evidence, and VA 
examination reports.  As for anemia, in June 2004 a VA 
examination was conducted and the examiner determined the 
Veteran does not have anemia.  The condition was 
characterized as "resolved."  The remainder of the medical 
evidence contains no objective documentation of anemia.  
While a November 2006 VA treatment note includes a 
reiteration of the Veteran's report that she has occasional 
anemia, the objective medical assessment included no such 
diagnosis.  The Veteran has not been otherwise diagnosed with 
anemia elsewhere in the medical record.

As such, the Board cannot find the Veteran meets the first 
requirement of service connection for a sleep disorder or 
anemia.  Further discussion of in-service incurrence and a 
nexus to service is not warranted and the Veteran's claim 
must be denied.  In reaching this decision the Board 
considered the Veteran's arguments in support of his 
assertion that he has current diagnoses of these conditions.  
However, the Veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard.  The diagnoses of both a sleep disorder and anemia 
require medial expertise and laboratory results.  The 
Veteran's argument does not provide a factual predicate upon 
which compensation may be granted.

The Board notes that the Veteran in this case had active 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, and as such she is a Persian Gulf 
Veteran. See 38 C.F.R. § 3.317(d)(1).  While normally the 
Board would consider whether a grant of presumptive service 
connection under 38 C.F.R. § 3.317 is possible for each 
illness, here the Board emphasizes that it is not the case 
that these symptoms and conditions exist but are not 
attributable to any known diagnosis; to the contrary, the 
evidence is clear that there is no current disability 
involving a sleep disorder or anemia.  Accordingly, the Board 
concludes that connection for a sleep disorder and anemia 
cannot be granted on either a direct or presumptive basis as 
due to an undiagnosed illness.

The Board also notes that no VA medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim for a sleep disorder.  However, the Board 
finds that the evidence, which does not reflect the existence 
of a current diagnosis involving a sleep disorder, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As post-service treatment records provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case as there 
is no current diagnosis of a sleep disorder.

The Board has further considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

For all of these reasons, the Veteran's claims for service 
connection for a sleep disorder and anemia is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2004 and August 2006 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
her claims, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  In addition, the letter of August 2006 
and a separate letter of August 2007 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of her claims.  However, after she 
was provided the letters she was given a full opportunity to 
submit evidence, and her claims were subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service treatment records and post service treatment records 
have been obtained.  She was afforded the opportunity for a 
personal hearing.  A VA examination was afforded as to the 
Veteran's anemia claim, and as previously discussed, a VA 
medical opinion has been deemed unnecessary as to the sleep 
disorder claim.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for a sleep disorder is denied.

Service connection for anemia is denied.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of her 
cervical spine disorder, migraine headaches, bilateral wrist 
disorder, and arthritis of the hands and fingers.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  

As for the Veteran's cervical spine disorder, a June 2004 VA 
examiner diagnosed the Veteran with thoracolumbar scoliosis 
with degenerative disk disease.  Service treatment records 
show that in September 1988 the Veteran was involved in a 
motor vehicle accident in which her neck was injured.  She 
was diagnosed with an acute strain of the cervical spine.  
The Veteran also sought treatment for her neck in October 
2002.  At that time she was diagnosed with a mild bilateral 
trapezius muscle strain.  As such, a VA examination is 
necessary to determine whether there is any relationship 
between the Veteran's current condition and service.

As for the Veteran's migraine headaches, the Board finds the 
Veteran is competent to identify this current medical 
condition.  See e.g., Jandreau v. Nicholson, 492 F.3d 1377 
(Fed. Cir. 2007).  Service treatment records show that in 
October 2000 the Veteran was diagnosed with migraine 
headaches.  In October 2001 a physician made note of the 
Veteran's history of migraine headaches.  On an April 2003 
service examination, the Veteran was diagnosed with 
"Headaches-tension vs. migraine."  As such, a VA 
examination is necessary to determine whether there is any 
relationship between the Veteran's current condition and 
service.

As for the Veteran's bilateral wrist disorder and arthritis 
of the hands and fingers, in November 2007 x-rays were 
conducted and the Veteran was diagnosed with bilateral carpal 
fusion.  Treatment notes from February 2008 through March 
2008 documents the Veteran's treatment for tingling, 
numbness, and pain in the bilateral wrists, hands, and 
fingers.  Current records indicate she has been prescribed 
splints for carpal tunnel syndrome.  Her service treatment 
records show that in June 1985 the Veteran sprained her left 
thumb.  In January 1989 she sprained her left fifth finger.  
In March 1999 she complained of wrist pain.  In July 2000 she 
complained of pain in both hands and in her finger joints.  
In August 2000 she sought treatment for hand stiffness with 
an onset over the last few years.  Her diagnosis included 
possible degenerative joint disease.  On service medical 
examination in April 2003 she was diagnosed with probable 
rheumatoid arthritis involving the fingers and hands.  In 
August 2003 she again sought treatment for bilateral hand 
pain and stiffness.  As such, a VA examination is necessary 
to determine whether there is any link between the Veteran's 
current hand, wrist, and finger condition and service.  

The Board notes that the Veteran's DD214 Form indicates she 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  A Persian Gulf Veteran shall be service-
connected for objective indications of a qualifying chronic 
disability resulting from an illness manifested by one or 
more presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
Veteran is a Veteran who had active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War. See 38 C.F.R. § 3.317(d)(1). 
 
A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders. 38 C.F.R. § 3.317. 
 
Additionally, 38 C.F.R. § 3.317 provides that such qualifying 
disability must become manifest to a degree of 10 percent or 
more during service or not later than December 31, 2006.  
Moreover, such qualifying disability cannot be attributable 
to any known clinical diagnoses.  See 38 C.F.R. § 
3.317(a)(1)(ii).  Finally, the condition must be chronic, 
meaning it must have existed for 6 months or more.  See 38 
C.F.R. § 3.317(a)(4). 
 
While it appears the Veteran does have a firm diagnosis for 
each claim being remanded, in the event that the VA examiner 
finds otherwise, the Veteran's eligibility for presumptive 
service connection under 38 C.F.R. § 3.317 should be 
considered.

Accordingly, the case is REMANDED for the following action:

 1.  Afford the Veteran VA examinations 
with appropriate specialists to ascertain 
the nature and etiology of the atrophy of 
the following conditions:
a.	cervical spine disorder
b.	migraine headaches
c.	bilateral wrist disorder, to 
include arthritis of the hands 
and fingers

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
treatment records discussed above, and 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that each of the Veteran's currently 
diagnosed conditions had their onset 
during service or are in any other way 
causally related to her active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claims. 38 C.F.R. §§ 3.158, 3.655 
(2009).



2.	If and only if  the above examination 
fails to yield a 
diagnosis for any condition being 
remanded, schedule the Veteran for VA 
examination to determine the most 
probable diagnosis and pathology of any 
such condition.  The claims file, a copy 
of this REMAND, and a copy of the 
Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner(s) in conjunction with the 
examination.  All indicated x-rays, tests 
and special studies should be done.  A 
complete history, which includes the 
initial onset, frequency, duration, and 
severity of the claimed disability should 
be elicited from the Veteran.  

The examiner(s) should then correlate 
their respective findings and indicate 
whether the Veteran manifests any chronic 
disorder and, if so, whether it is at 
least as likely as not (more than a 50 
percent chance) that any such disorder is 
related to an undiagnosed illness, or 
otherwise related to service either by 
way of incurrence or aggravation.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

If the Veteran's condition is determined 
to be due to an undiagnosed illness, the 
examiner should identify and completely 
describe all current symptomatology 
associated with the condition.  

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


